Per Curiam
—The allegations in the complaint in this case are of the most, general character, and, as a consequence thereof, the defendant is utterly in ignorance as to the particular facts which the plaintiff may prove upon the trial of the issues joined herein. In order that the defendant may properly prepare for trial, it is necessary that he should know the times when, the places where and the names of the persons who, by reason of such alleged representations, were induced to refuse the plaintiff employment.
Under these circumstances the motion for a bill of particulars should have been granted as far as above indicated, and the order should he reversed with costs and the motion granted.